IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE MATTER OF THE REPORT AND         : No. 13 WAL 2017
RETURN OF CHRISTINE L. KRZYSIAK,        :
DIRECTOR OF THE CRAWFORD                :
COUNTY TAX CLAIM BUREAU OF THE          : Petition for Allowance of Appeal from
PUBLIC SALE OF LANDS AND                : the Order of the Commonwealth Court
PROPERTIES, ADVERTISED TO BE            :
HELD THE 25TH DAY OF SEPTEMBER,         :
2015                                    :
                                        :
                                        :
PETITION OF: DENIS BUBNA                :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.